Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .






Continuity/Reexam Information for 16/862770 
    
        
            
                                
            
        
    

Parent Data16862770, filed 04/30/2020 is a continuation of 15558622, filed 09/15/2017 ,now U.S. Patent #10688107 and having 1 RCE-type filing therein15558622 is a national stage entry of PCT/US2016/023229 , International Filing Date: 03/18/2016PCT/US2016/023229 Claims Priority from Provisional Application 62134818, filed 03/18/2015



Final Office Action





Status of the Claims

Claims 9-12, 14-17 and 21 are pending.

Claims 1-7 and 9-12 and 14-17 were in group I and were considered.
No claim is allowed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9-12, 14-17 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Following reasons apply:

In new claim 21 it is unclear what is intended by “to satisfy fat-soluble vitamin supplementation requirements”.   

In claims 9-12 and 14-17, citation of “about” is unclear. The inclusion of word “about” in claims makes boundaries of these numerical ranges vague therefore, there is a lack of clarity. The term “about” permits flexibility, particularly where there is nothing in the record to indicate the previse meets and bounds of the term.  Amgen, Inc. v. Chugai Pharmaceutical Co. LTD, 927 F.2d 1200, 1203 (Fed. Cir. 1991)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7 and 9-12, 14-17 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over) Werner et al. Madame Curie Database (Internet), Austin (TX): Landes Bioscience 2000-2013. (2013, Fat Absorption and Lipid Metabolism in Cholestasis, 892 ref), European Food Safety Authority, Scientific Panel (EFSA Journal (2007) 490, p-1-20: DOI: https://doi.org/10.2903/j.efsa.2007.428, Opinion of the Scientific Panel on food additives, flavorings, processing aids and materials in contact with food, 892) and Anonymous: (Product Information, Name of Medicine: Vitalipid N Infant and Adult, Multivitamin oily injection, Internet Dilation, 3 March 2010, pages 1-4, IDS dated 05/13/2020, previously cited. ). These references teach the combination of the ingredients which embraces Applicants claimed invention.  See the entire documents.  

Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)


Werner et al.  (Fat Absorption and Lipid Metabolism in Cholestasis)
In regards to the liver is the site of active synthesis, metabolism, and/or oxidation of various lipid classes, including long-chain polyunsaturated fatty acids. It teaches liver has a central role in control of various aspects of lipid metabolism. (Introduction).
	In regards to claim 1-4, Werner teaches that the fat-soluble vitamins A, D, E, and K, compounds that are required in small quantities for maintenance of normal cell and organ function, are class 1 polar lipids and depend upon micellar solubilization for intestinal uptake. Absorption rates differ between vitamin species, averaging 50 to 80% for vitamins A, D, and K but only 20–30% for vitamin E. Additionally, there may be competition between vitamin species for intestinal absorption or transport sites,13 although minimal information is available regarding the nature and function of these sites.  The sequence of processes involved in intestinal lipid absorption can be divided into intraluminal and intracellular events. (See Intestinal lipid absorption, Dietary lipid classification). 
In regards to claim 1, Werner teaches nutritional therapy in cholestasis.  
Werner teaches Fat-soluble vitamin deficiency is frequently present, particularly in cholestatic children, for which adequate and rapid correction is required.
 For treatment of vitamin D deficiency, a regimen of oral 25-OHD is recommended, at a dose of 2–4 μg/kg/d in children and 50–100 μg in adults, with regular measurements of cholecalciferol levels in plasma to exclude development of toxicity. 
Vitamin K supplements of 2.5–5 mg 2–7 times a week are currently recommended as prophylaxis for all children with chronic cholestasis. Most cholestatic children absorb the phylloquinone form of vitamin K adequately. In adults, vitamin K supplements are only recommended when blood tests suggest deficiency. 
Vitamin E called d-α-tocopheryl polyethylene glycol-1000 succinate (TPGS)
For correction of vitamin E deficiency, standard oral forms of vitamin E (α-tocopherol, α-tocopheryl acetate, α-tocopheryl succinate) are recommended at doses starting from 10–25 IU/kg/d increasing to 100–200 IU/kg/d.
 In situations where normalization of plasma vitamin E levels is not reached, a water-soluble form of vitamin E called d-α-tocopheryl polyethylene glycol-1000 succinate (TPGS) has been shown to markedly improve vitamin E status in cholestatic patients. 

	In regards to claim 2, Werner teaches addition of vitamin D, any vitamin D can be added.  No unexpected results are seen by addition cholecalciferol.  
In regards to claim 3, Werner teaches vitamin K, therefore, it can be any form, it can be phytonadione. vitamin K, is in form of physodine. Mephyton (phytonadione) is a man-made form of vitamin K used to treat vitamin K deficiency and to treat certain bleeding or blood clotting problems.  It is expected to possess the same property as vitamin K not in form of phytonadione.  No unexpected results are noted.  
In regards to claim 4, Werner teaches addition of vitamin A, it includes any vitamin A. 

	Werner teaches that that absorption of other fat-soluble vitamins is greatly enhanced by simultaneous administration with TPGS Recommended dosage of vitamin A in chronic cholestasis is 10,000 IU if given with TPGS.  Irrespective of the form of vitamin supplementation that is chosen, plasma vitamin levels should be carefully monitored to avoid excessive serum levels and toxicity.
Saturated and unsaturated fatty acid absorption in cholestatic rats. (figure 3)

	Werner teaches that although great variability exists between studies in defining biochemical vitamin deficiency, many reports have indicated the existence of significantly decreased fat-soluble vitamin levels under cholestatic conditions.  Fat-soluble vitamins (class I polar lipids, see above) are highly dependent on intraluminal solubilization by bile acids, and lack of bile flow inevitably results in malabsorption and depletion of fat-soluble vitamin stores. The extent of deficiency appears to be highly vitamin-species specific; for example, also reported biochemical deficiencies of vitamins A, D, E, and K in 34%, 13%, 2%, and 8% of PBC patients, respectively. 
	Vitamin A deficiency in chronic cholestasis can not only result from intestinal malabsorption, but hepatic secretion of retinol binding protein (RBP) may also be diminished, leading to low plasma levels of retinol and impaired delivery to target tissues such as retina and epithelial cells.8 Deficiency of vitamin K can lead to life-threatening hemorrhages due to the vitamin K dependence of clotting factors II, VII, IX, X, and proteins S and C. Biliary atresia patients have been reported to present with stroke as their first consequence of cholestasis-induced lipid malabsorption.52 Although vitamin D deficiency during lipid malabsorption can partially be circumvented by endogenous photosynthesis of vitamin D3 in the skin, many chronically ill patients are not adequately exposed to sunlight, resulting in low vitamin D and calcium levels and impaired bone mineralization.8,9 Prolonged vitamin E deficiency in cholestatic children leads to a degenerative neuromyopathy, eventually resulting in peripheral neuropathy, muscular weakness, ophthalmoplegia, and retinal dysfunction, which appears irreversible to a significant degree. The irreversibility and severity of many of the symptoms associated with fat-soluble vitamin deficiencies mandate strict monitoring and correction of vitamin status in cholestatic patients. (Fat soluble vitamin deficiency)

Werner et al. teaches that chronic cholestasis is frequently accompanied by nutritional deficiencies due to inadequate dietary intake, maldigestion, malabsorption and/or defective metabolism of nutrients. Additionally, requirements of energy and/or specific nutrients may be increased during cholestasis. Generally, the recommended caloric intake for patients with chronic cholestasis is 130% of recommended daily allowance, usually accomplished by dietary supplementation with glucose polymers and/or MCT oil enriched with essential fatty acid-rich oils. The enteral route is preferred but in severe chronic malabsorption, nasogastric and nocturnal feedings are often required.71
Fat-soluble vitamin deficiency is frequently present, particularly in cholestatic children, for which adequate and rapid correction is required. For treatment of vitamin D deficiency, a regimen of oral 25-OHD is recommended, at a dose of 2–4 μg/kg/d in children and 50–100 μg in adults, with regular measurements of cholecalciferol levels in plasma to exclude development of toxicity. Vitamin K supplements of 2.5–5 mg 2–7 times a week are currently recommended as prophylaxis for all children with chronic cholestasis. Most cholestatic children absorb the phylloquinone form of vitamin K adequately. In adults, vitamin K supplements are only recommended when blood tests suggest deficiency. For correction of vitamin E deficiency, standard oral forms of vitamin E (α-tocopherol, α-tocopheryl acetate, α-tocopheryl succinate) are recommended at doses starting from 10–25 IU/kg/d increasing to 100–200 IU/kg/d.
In situations where normalization of plasma vitamin E levels is not reached, a water-soluble form of vitamin E called d-α-tocopheryl polyethylene glycol-1000 succinate (TPGS) has been shown to markedly improve vitamin E status in cholestatic patients. It teaches that absorption of other fat-soluble vitamins is greatly enhanced by simulate Saturated and unsaturated fatty acid absorption in cholestatic rats.   It teaches that administration with TPGS.  Recommended dosage of vitamin A in chronic cholestasis is 10,000 IU if given with TPGS.  Irrespective of the form of vitamin supplementation that is chosen, plasma vitamin levels should be carefully monitored to avoid excessive serum levels and toxicity. (Nutrition therapy in Cholestasis)
Werner teaches that cholestatic liver disease can disturb many aspects of lipid absorption and metabolism. The absence of biliary components from the intestinal lumen during cholestasis can strongly impair uptake of dietary fat and fat-soluble vitamins, resulting in a variety of nutritional deficiencies. Prolonged survival of patients with chronic cholestasis in the past decades will require critical evaluation of nutrient deficiencies and adequate treatment strategies in order to prevent permanent sequelae and to improve quality of life.  (Conclusion).
Ascertaining the differences between the prior art and the claims at issue.
(MPEP §2141.012)
	Werner et al. does not explicitly teach specific amounts as in claims 9-12 and 14-17 and 21
Anonymous ref, (IDS) 
In regards to amount this reference teaches amounts of various amounts of vitamin A, D, E, K soy oil.  Anonymous reference teaches patients for whom total parenteral nutrition is continued for prolonged periods, periodic monitoring of blood levels of vitamins, particularly A and D, should be considered. In patients receiving total parenteral nutrition, routine supplementation with both fat-soluble and water-soluble vitamins is recommended to prevent deficiency states and to obviate the need to speculate on individual vitamin status. However, daily vitamin requirements must be calculated to avoid over dosage and toxic effects, especially with regards to vitamins A and D, and particularly in pediatric patients. Hypervitaminosis A is characterised by fatigue, irritability, anorexia and loss of weight, vomiting and other gastrointestinal disturbances, polyuria and cracking and bleeding lips. Hypervitaminosis D is a metabolic bone disease characterised 
 	The vitamins are soluble in the oil phase of the emulsion, which has the composition corresponding to that of Intralipid 10%. The daily maintenance dosage of the vitamins A, D2, E and K- are supplied during intravenous nutrition when:

(i)    10 mL of Vitalipid N Adult are added to 500 mL Intralipid 10% or 20%.

(ii)    1 mL of Vitalipid N Infant per kg bodyweight per day up to a maximum of 10 mL is added to Intralipid 10% or 20%.
Vitalipid N Adult is indicated as a supplement in complete intravenous nutrition to meet the daily requirements of the fat-soluble vitamins A, D2, E and K-| Vitalipid N Infant is indicated in pediatric patients up to 11 years of age.
In regards to amounts and ratios, a person skilled in the art would be able to make a composition as needed.   No specific amounts or ratios of the ingredients were found critical to treat the disease.  by hypercalciuria, intermittent hypercalcemia, and osteomalacia and bone pain.  The composition can be given to Adult and Infant

Vitamin A (as retinyl palmitate) 99 pg    69 pg
Ergocalciferol    0.5 pg    1.0 pg
dl-a -Tocopherol    0.91 mg    0.64 mg
Phytonadione    15 pg    20 pg
Soya oil    100 mg    100 mg
Egg lecithin    12 mg    12 m
Glycerol    22.0 mg    22.0
Sodium hydroxide    to pH 8    to pH 8
Water for Injections    to 1 ml    to 1 mL
One ampoule contains    One mL contains
Vitamin A 990 pg (3300 IU) 69 pg (230 IU)
Vitamin D2    5 pg (200 IU) 1 pg (40 IU)
Vitamin E    9.1 mg (10 IU) 0.64 mg (0.7 IU)
Vitamin K-|    150 pg    20 pg
Various amounts of vitamin A, D, E, K soy oil 

Finding of Prima Facie Obviousness Rational and Motivation 
(MPEP §2142-2143)

It would have been obvious to one skilled in the art at the time the invention was filed to administer apply the teachings of Werner et al. et al which teaches fat Absorption and Lipid Metabolism in Cholestasis.  It would have been obvious to one skilled in the art at the time the invention was filed liver is the site of active synthesis, metabolism, and/or oxidation of various lipid classes, including long-chain polyunsaturated fatty acids. It teaches liver has a central role in control of various aspects of lipid metabolism. 
	In regards to claim 1-4, Werner teaches that the fat-soluble vitamins A, D, E, and K, compounds that are required in small quantities for maintenance of normal cell and organ function, are class 1 polar lipids and depend upon micellar solubilization for intestinal uptake. Absorption rates differ between vitamin species, averaging 50 to 80% for vitamins A, D, and K but only 20–30% for vitamin E. Additionally, there may be competition between vitamin species for intestinal absorption or transport sites,13 although minimal information is available regarding the nature and function of these sites.  The sequence of processes involved in intestinal lipid absorption can be divided into intraluminal and intracellular events. (See Intestinal lipid absorption, Dietary lipid classification). 
In regards to claim 1, Werner teaches nutritional therapy in cholestasis.  
Werner teaches Fat-soluble vitamin deficiency is frequently present, particularly in cholestatic children, for which adequate and rapid correction is required.
 For treatment of vitamin D deficiency, a regimen of oral 25-OHD is recommended, at a dose of 2–4 μg/kg/d in children and 50–100 μg in adults, with regular measurements of cholecalciferol levels in plasma to exclude development of toxicity. 
Vitamin K supplements of 2.5–5 mg 2–7 times a week are currently recommended as prophylaxis for all children with chronic cholestasis. Most cholestatic children absorb the phylloquinone form of vitamin K adequately. In adults, vitamin K supplements are only recommended when blood tests suggest deficiency. 
Vitamin E called d-α-tocopheryl polyethylene glycol-1000 succinate (TPGS)
For correction of vitamin E deficiency, standard oral forms of vitamin E (α-tocopherol, α-tocopheryl acetate, α-tocopheryl succinate) are recommended at doses starting from 10–25 IU/kg/d increasing to 100–200 IU/kg/d.
 	In situations where normalization of plasma vitamin E levels is not reached, a water-soluble form of vitamin E called d-α-tocopheryl polyethylene glycol-1000 succinate (TPGS) has been shown to markedly improve vitamin E status in cholestatic patients. 
In regards to scalable amounts, a person skilled in the art person can pick up whatever the amounts they want, of course within the recommended dose. The amounts are also depends on the age, health condition etc., as long as they are not toxic amounts. 
Anonymous reference teaches vitamin D, E, A, K and many other ingredients:
Vitamin A (as retinyl palmitate), Ergocalciferol, dl-a –Tocopherol, Phytonadione, Soya oil, Egg lecithin, Glycerol, Sodium hydroxide, Vitamin A, Vitamin D2    Vitamin E and 
Vitamin K-1.  

	It would have been obvious to one skilled in the art at the time the invention was filed with reasonable expectation of success to combine the teachings of Werner and Anonymous reference to make a composition as claimed.  
Specification discloses few combination and amounts. See for example 2 and 3 in tables 5 and 6.

            Accordingly, the burden of proof is upon applicants to show that instantly claimed subject matter is different and unobvious over those taught by prior art.  See In re Brown, 173 USPQ 685, 688; In re Best, 195 USPQ 430 and In re Marosi, 218 USPQ 289, 293.
It would have been obvious to one skilled in the art at the time the invention was filed with reasonable expectation of success to use combination It would have been obvious to one skilled in the art with reasonable expectation of success at the time the invention was filed.

Specification discloses for example in examples 2 and 3 very specific compositions for unit dosage. Does not disclose the inventions claimed. 

    PNG
    media_image1.png
    468
    627
    media_image1.png
    Greyscale

See example 3:

    PNG
    media_image2.png
    506
    635
    media_image2.png
    Greyscale


Administration timings, doses, duration is considered obvious to those of ordinary skill in the art would have been readily optimized effective dosages and concurrent administration regimens as determined by good medical practice and the clinical condition of the individual patient. Determination of the appropriate dosage, amounts and amounts in combination for treatment involving each of the above mentioned formulations of specific compounds as in claim 1 would have been routinely made by those of ordinary skill in the art and is within the ability of tasks routinely performed by them without undue experimentation, especially in light of the dosage information disclosed prior art and depending on variety of factors including the severity of the condition to be treated, the desired effect, possible of adverse reaction, and individual patient including age, sex, body weight, etc.  The dosage is also adjusted by severity of the disease.
Obviousness can be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988) and In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992).  KSR, instructs courts to take a more “expansive and flexible approach” in determining whether a patented invention was obvious at the time it was made. 550 U.S. at 415.   In particular, the Court emphasized the role of “common sense”. “Rigid preventative rules that deny fact finders recourse to common sense … are neither necessary under our case law nor consistent with it.” Id. at 421. See Wyers v. Master Lock Co, 95 USPQ2d 1525, (Fed. Cir. 2010).  

A reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill might reasonably infer from the teachings.  See In re opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA 1976).  A reference is not limited to working examples.  See In re Fracalossi 215 USPQ 569 (CCPA 1982).
            Accordingly, the burden of proof is upon applicants to show that instantly claimed subject matter is different and unobvious over those taught by prior art.  See In re Brown, 173 USPQ 685, 688; In re Best, 195 USPQ 430 and In re Marosi, 218 USPQ 289, 293.
            In absence of any criticality and/or unexpected results presently claimed invention is considered obvious over the prior art of record.
The Court has held that "the test of obviousness is not express suggestion of the claimed invention in any or all of the references but rather what the references taken collectively would suggest to those of ordinary skill in the art presumed to be familiar with them." See In re Rosselet, 146 USPQ 183, 186 (CCPA 1965). "There is no requirement (under 35 USC 103(a)) that the prior art contain an express suggestion to combine known elements to achieve the claimed invention. Rather, the suggestion to combine may come from the prior art, as filtered through the knowledge of one skilled in the art." Motorola, Inc. v. Interdigital Tech. Corp., 43 USPQ2d 1481, 1489 (Fed. Cir.1997). An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case. Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not. See KSR Int'l Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007) ("The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results."). 
It has been also decided by the court that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious”. KSR v.  Teleflex, 127 S,Ct. 1727, 1740 (2007)(quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious”, the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.” (Id.). Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR v. Teleflex, 127 S.Ct. 1727, 1741 (2007). The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.” See Id. at 1742.  See No. 04-1350) where it states that “However, the issue is not whether a person skilled in the art had the motivation to combine the electronic control with an adjustable pedal assembly, but whether a person skilled in the art had the motivation to attach the electronic control to the support bracket of pedal assembly”.  

In the light of the forgoing discussion, the Examiner’s ultimate legal conclusion is that the subject matter defined by the instant claims would have been obvious within the meaning of 35 U.S.C. 103(a).

Election of Invention

Applicant elected without traverse, the Group I claim, including claims 1-7 and 9-12 and 14-17. A single species of each of vitamins D, E, K, and A, as well as a specific disease treated by the composition or method.
Election of Species
Applicant elects, without traverse, the species of cholecalciferol (vitamin D), d-alpha tocopherol polyethylene glycol succinate (TPGS) (vitamin E), phytonadione (vitamin K), and the combination of retinyl esters and carotenoids (vitamin A).  In the alternative, if the Office requires election of a single composition for the species of vitamin A, Applicant elected retinyl esters. According to Applicants the support for the elected species is found throughout the claims as originally filed.   
Applicant should point out specifically where is the support of the elected invention in the original specification and exactly point out the invention in the specification.  There so many species to look.   
With respect to a specific disease to be treated, Applicant elects, without traverse, the species of cholesteric liver disease. Support for the elected disease species is found, for example, at page 1, lines 15-16 and page 6, lines 4-10 of the Specification as filed.  

Response to Remarks

	Certain diseases, conditions, surgeries, procedures, and medications are associated with malabsorption of fat, which can lead to serious deficiencies of the fat-soluble vitamins D, E, K, and A. For example, individuals suffering from cholestatic liver disease, cystic fibrosis, Crohn's Disease, post-bariatric procedures, and many other conditions may experience severe deficiencies of vitamins D, E, K, and A. The individual components of the claimed composition are known and their recommended amounts are also well known in the art, absent evidence to the contrary.
In published application [0026], [0027] and [0029] cholesteric liver disease



DECLARATION UNDER 37 C.F.R. 1.132

Applicants declaration filed by Dr. Binita Kamath was fully considered.   It appears that this declaration was filed in parent application 15/558622. In regards to cholestatic liver disease in section 2 of the declaration does not show any unexpected results or differences from the prior art.  Sections 3-6 are taught by the prior art. No unexpected or non-obvious invention was found. The declaration does not overcome the rejection on record. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABIHA NAIM QAZI whose telephone number is (571)272-0622.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SABIHA N QAZI/Primary Examiner, Art Unit 1628